         Case 20-32519 Document 2725 Filed in TXSB on 08/17/21 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                            )
In re:                                                      )   Chapter 11
                                                            )
                                                        1
NEIMAN MARCUS GROUP LTD LLC, et al.,                        )   Case No. 20-32519 (DRJ)
                                                            )
                          Reorganized Debtors.              )   (Jointly Administered)
                                                            )   Re: Docket No. 2686

                                    NOTICE OF RESET HEARING

        PLEASE TAKE NOTICE that on June 11, 2021, the Reorganized Debtors filed the Third
Omnibus Objection to Certain Proofs of Claim (Satisfied Claims) [Docket No. 2541] and the Fifth
Omnibus Objection to Certain Proofs of Claim (Reclassified Claims) [Docket No. 2543]
(collectively the “Objections”).

       PLEASE TAKE FURTHER NOTICE that Claim No. 3241 filed by Rosina Morene-
Welsh has been reset to September 15, 2021 at 10:00 a.m. (prevailing Central Time) before
David R. Jones, Unites States Bankruptcy Judge, in Room 400 of the United Stated Bankruptcy
Court, 515 Rusk Street Houston, TX 77002.

Electronic Appearances
       Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court
invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found
at: https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-04%
20Adoption%20of%20Contingency%20Plan_0.pdf.

       Therefore, all persons will appear telephonically and also may appear via video at this
hearing using the Court’s electronic conference systems.

      The Court will simultaneously use two technology methods to conduct electronic hearings.
One method will provide audio communication. The other will provide video access to exhibits

1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
    federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
    Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
    Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
    (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
    (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
    Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
    LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
    Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
    (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas
    75201.
       Case 20-32519 Document 2725 Filed in TXSB on 08/17/21 Page 2 of 4




and materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting application.

      Hearing appearances should be made electronically and in advance of the hearing.
You may make your electronic appearance by:

        1) Going to the Southern District of Texas website;
        2) Selecting “Bankruptcy Court” from the top menu;
        3) Selecting “Judges’ Procedures and Schedules;”
        4) Selecting “View Home Page” for Judge David R. Jones;
        5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”
        6) Select Neiman Marcus Group LTD LLC., et al. from the list of electronic appearance
links, and
        7) After selecting Neiman Marcus Group LTD LLC., et al. from the list, complete the
required fields and hit the “Submit” button at the bottom of the page.

       Submitting your appearance electronically in advance of the hearing will negate the need
to make an appearance on the record at the hearing.

Audio Communication

       Audio communication will conducted by use of the Court’s regular dial-in number:
+1 (832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference
code. The six-digit conference code for this hearing is Judge Jones conference room number:
205691. Each caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located
at https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must
connect to each hearing by audio communication. Any person who wishes to attend the hearing
may also dial in to the audio conference dial-in number.

      Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

        Parties may participate in electronic hearings by use of an internet connection. You may
view video via GoToMeeting. To use GoToMeeting, the Court recommends that you download
the free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones”
in the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.




                                                 2
       Case 20-32519 Document 2725 Filed in TXSB on 08/17/21 Page 3 of 4




       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on
CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance
with BLR 9013-2.

       Witnesses presented by the Reorganized Debtors will appear via audio and video
connection. Any person wishing to examine the witness will be permitted to do so during the
hearing.

        All documents filed in these chapter 11 cases are available free of charge by visiting
https://cases.stretto.com/nmg, by calling 877-670-2127 (toll-free) or 949-504-4475 (international),
or by email at NMGInquiries@stretto.com. Copies of any pleadings may be obtained by visiting
the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set
forth therein.



Dated: August 17, 2021                /s/ Matthew D. Cavenaugh
Houston, Texas                        JACKSON WALKER L.L.P.
                                      Matthew D. Cavenaugh (TX Bar No. 24062656)
                                      Kristhy M. Peguero (TX Bar No. 24102776)
                                      Genevieve M. Graham (TX Bar No. 24085340)
                                      Veronica A. Polnick (TX Bar No. 24079148)
                                      1401 McKinney Street, Suite 1900
                                      Houston, Texas 77010
                                      Telephone:     (713) 752-4200
                                      Facsimile:     (713) 752-4221
                                      Email:         mcavenaugh@jw.com
                                                     kpeguero@jw.com
                                                     ggraham@jw.com
                                                     vpolnick@jw.com

                                      -and-

                                      Chad J. Husnick, P.C. (admitted pro hac vice)
                                      Matthew C. Fagen (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900
                                      Email:         anup.sathy@kirkland.com
                                                     chad.husnick@kirkland.com
                                                     matthew.fagen@kirkland.com

                                      Co-Counsel for the Reorganized Debtors



                                                3
        Case 20-32519 Document 2725 Filed in TXSB on 08/17/21 Page 4 of 4




                                     Certificate of Service

        I certify that on August 17, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




29846516v.1
